DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 12/02/2020.
Applicant’s cancelation of claims 2, 14-18, and 23 is acknowledged and require no further examining.  Claims 1, 3-13, and 19-22 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the phrase “receiving a box pre-fill position signal” renders claim 10 vague and indefinite because it is unclear where the signal is coming from.  The term “receiving” implies that some other element or device or person is delivering or giving something.  It is unclear what other element, device, or person the signal is being delivered from.  For examining purposes, the phrase is interpreted as “receiving a box pre-fill position signal from a packaging system”.
Claims 11-13 are dependent of claim 10 and include all the same limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites 
The limitations of determining various aspects of the box, contents, and void, and calculating a packing element requirement is a process that, under the broadest reasonable interpretation, covers performance of the limitation of the mind.  That is, nothing in the claim elements precludes the steps from practically being performed in the mind.  If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1 and 3-9 are recites an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Eckel (2009/0277139) in view of references Corradi et al. (2011/0308204) and Gabrielson et al. (7584592).
Regarding claim 1, Eckel disclose a method comprising:
determining a volume of a box (8);
determining a content of the box (8);

calculating a packaging requirement.
(Figure 2 and Page 1 paragraphs 14-15)
However, Eckel does not disclose identifying a packing element size and obtaining a void factor from a look-up table.
Corradi et al. disclose a method of packing comprising the steps of: determining a void volume; identifying size and shape of a packing element; determining the position and orientation of the packing elements based on the void volume; and calculating a packing element requirement based on the void volume, the packaging element size and shape, and the position and orientation.  (Page 4 paragraph 53, 55, 58, Page 5 paragraph 68)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Eckel by incorporating the step of identifying the size and shape of the packaging element as taught by Corradi et al., since page 1 paragraph 16 of Corradi et al. states such a modification would both protect the articles at the maximum extend and optimizing the amount dispensed packaging elements.
Gabrielson et al. disclose void determination device (70) configured to measure one or more characteristics of the container, comparing said measurements with dimensions in a look-up table to determine the void information, and use said void information to determine the amount of dunnage material to dispensed.  (Column 7 lines 21-38, Column 9 lines 35-42)

Regarding claim 6, Eckel modified by Corradi et al. and Gabrielson et al. disclose the content of the box comprises at least one element within the box (Eckel – 8) and a volume of said at least one element within the box (Eckel – 8). (Eckel – Page 1 paragraph 14)
Regarding claim 7, Eckel modified by Corradi et al. and Gabrielson et al. disclose the void volume is based at least on a difference between the volume of the box (Eckel – 8) and the volume of the content within the box (Eckel – 8). (Eckel – Page 1 paragraph 15)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over reference Eckel (2009/0277139) in view of references Corradi et al. (2011/0308204) and Gabrielson et al. (7584592) as applied to claim 1 above, and further in view of reference Cheich et al. (7788884).
Regarding claims 3 and 4, Eckel modified by Corradi et al. and Gabrielson et al. disclose the claimed invention as stated above but do not explicitly disclose the a rotary packaging element expander or a reciprocating packaging element expander.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified packaging element requirement of Eckel to include the collection chamber (i.e. rotary packing element expander or reciprocating packing element expander) as taught by Cheich et al., since column 1 lines 35-42 of Cheich et al. states such a modification will ensure the dunnage properly fills the void around the articles.
Regarding claim 5, Eckel modified by Corradi et al., Gabrielson et al., and Cheich et al. disclose the packaging element requirement comprises a number of packaging elements continuously connected to each other with an initial volume. (Cheich et al. – Figure 13, 20)

Claims 8 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over reference Eckel (2009/0277139) in view of references Corradi et al. (2011/0308204) and Gabrielson et al. (7584592) as applied to claims 6 and 20 respectively, and further in view of reference Barlow et al. (8296101).
Regarding claim 8, Eckel modified by Corradi et al. and Gabrielson et al. disclose the claimed invention as stated above but do not disclose calculating an average fill aspect ratio.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Echel by incorporating the calculating the product-to-packing volume ratios (i.e. calculating the fill ratio) as taught by Barlow et al., since column 19 lines 3-10 of Barlow et al. states such a modification would improve the volume efficiency of the package.
Regarding claim 19, Eckel disclose a system comprising:
at least one processor (6); and
memory encoding computer executable instruction (Figure 2) that, when executed by the at least one processor (6), perform a method comprising:
determining a volume of a box (8);
determining a content of the box (8);

determining a void volume based on at least in part on the volume of the box (8) and the content of the box (8); and
calculating a dispensing requirement for packing elements, wherein the dispensing requirement is based at least in part on the void volume.
(Figure 1-2 and Page 1 paragraphs 14-15)
However, Eckel does not disclose identifying a packing element size, determining a filled ratio, and obtaining a void factor from a look-up table.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Eckel by incorporating the step of identifying the size and shape of the packaging element as taught by Corradi et al., since page 1 paragraph 16 of Corradi et al. states such a modification would both protect the articles at the maximum extend and optimizing the amount dispensed packaging elements.
Barlow et al. disclose a packaging method comprising the step of: calculating product-to-packaging volume ratios; and comparing the volumes ratios.  (Column 18 lines 65-67 through Column 19 lines 1-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Echel by incorporating the calculating the product-to-packing volume ratios (i.e. calculating the fill ratio) as taught by Barlow et al., since column 19 lines 3-10 of Barlow et al. states such a modification would improve the volume efficiency of the package.
Gabrielson et al. disclose void determination device (70) configured to measure one or more characteristics of the container, comparing said measurements with dimensions in a look-up table to determine the void information, and use said void 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Eckel by incorporating the step of obtaining void information from a look-up table and use said void information to calculate a dispensing requirement for packing elements, since such a modification would provide predetermined void values to use when calculating the dispensing requirement.
Regarding claim 20, Eckel modified by Corradi et al., Barlow et al., and Gabrielson et al. disclose the content of the box comprises at least one element within the box (Eckel – 8) and a volume of said at least one element within the box (Eckel – 8). (Eckel – Page 1 paragraph 14)
Regarding claim 21, Eckel modified by Corradi et al., Barlow et al., and Gabrielson et al. disclose the void volume is based at least on a difference between the volume of the box (Eckel – 8) and the volume of the content of the box (Eckel – 8). (Eckel – Page 1 paragraph 15)
Regarding claim 22, Eckel modified by Corradi et al., Barlow et al., and Gabrielson et al. disclose calculating operation comprises calculating an average fill aspect ratio. (Barlow et al. – Column 18 lines 65-67 through Column 19 lines 1-10)

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Eckel (2009/0277139) in view of references Corradi et al. (2011/0308204)  as applied to claim 1 above, and further in view of reference Corbett et al. (7849664).
Regarding claim 9, Eckel modified by Corradi et al. and Gabrielson et al. disclose the claimed invention as stated above but do not disclose the step of calculating at least one of a pre-contents requirement and a post-vibration requirement of the box.
Corbett et al. disclose automated dunnage dispensing system comprising the steps of: supplying a container (12) with pre-supplied dunnage (11) and an article, filling the container (12) with dunnage (11), and vibrating the container (12). The step of vibrating the container is interrupted as the calculating the post-vibration requirement of the box.  (Figures 4-6 and Column 5 lines 9-23, Column 8 lines 9-14) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Eckels to include the step of vibrating the container (i.e. calculating the post-vibration requirement of the box) as taught by Corbett et al., since column 8 lines 9-14 of Corbett et al. states such modification will encourage the dunnage to settle into the container.
Regarding claim 10, Eckel modified by Corradi et al. and Gabrielson et al. disclose the claimed invention as stated above but do not disclose receiving the box pre-fill position signal.
Corbett et al. disclose an automated dunnage dispensing system comprising a sensor (80 for detecting a container (64) entering the fill zone.  The fill zone is interpreted as a fill position.  Prior to the container entering the fill zone, the container is interpreted to be in a pre-fill position which is distinct to the fill position.  The sensor (80) is interpreted to send a pre-fill position signal. (Column 9 lines 53-61)

Regarding claim 11, Eckel modified by Corradi et al., Gabrielson et al., and Corbett et al. disclose the step of sending an agitate signal.  (Corbett et al. – Column 8 lines 9-14)
Regarding claim 13, Corbett et al. disclose the controller (16) controls discharging of the container (12) from the container support (74) to a closing station. (Column 9 lines 3-7)
Therefore, Eckel modified by Corradi et al., Gabrielson et al., and Corbett et al. is interpreted to disclose the step of sending a seal box signal.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Eckel (2009/0277139) in view of references Corradi et al. (2011/0308204), Gabrielson et al. (7584592), and Corbett et al. (7849664) as applied to claim 10 above, and further in view of reference Cheich et al. (7788884).
Regarding claim 12, Eckel modified by Corradi et al., Gabrielson et al., and Corbett et al. disclose the claimed invention as stated above but do not disclose the step of initiating rotation of a rotary packaging element expander.
Cheich et al. disclose an automated dunnage filling system (12) comprising collection chamber (314, 354) that either: helps fold the dunnage onto itself in reciprocal 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified packaging element requirement of Eckel to include the collection chamber (i.e. rotary packing element expander) as taught by Cheich et al., since column 1 lines 35-42 of Cheich et al. states such a modification will ensure the dunnage properly fills the void around the articles.

Response to Arguments
The Amendments filed on 12/02/2020 have been entered.  Applicant’s cancelation of claims 2, 14-18, and 23 is acknowledged and require no further examining.  Claims 1, 3-13, and 19-22 are pending in the application.

In response to the arguments of the objections towards the Claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejection under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejection under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejection under 35 U.S.C. 103 with reference Eckel (2009/0277139) modified by reference Corradi et al. (2011/0308204), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Gabrielson et al. (7584592)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731